80 MAP 2015



                         IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


    COMMONWEALTH OF PENNSYLVANIA,                   : No. 264 MAL 2015
                                                    :
                           Respondent               :
                                                    : Petition for Allowance of Appeal from
                                                    : the Order of the Superior Court
                    v.                              :
                                                    :
                                                    :
    ROBERT LEE DUVALL,                              :
                                                    :
                           Petitioner               :


                                               ORDER



    PER CURIAM

              AND NOW, this 27th day of October, 2015, the Petition for Allowance of Appeal

    is GRANTED. The issue, as set forth by Petitioner, is as follows:

                    Whether the lower court erred when it denied Duvall’s
                    motion to suppress as involuntary his confession during a
                    non-custodial interrogation where (a) the trooper repeatedly
                    — and admittedly — lied about DNA evidence and proof of
                    penetration, (b) Duvall repeatedly denied having sex with
                    [the victim], (c) the trooper told Duvall that a jury would not
                    believe him, [and] (d) the confession did not fit the
                    accusation beyond the act of sex?